Citation Nr: 9930029	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

Entitlement to a higher rating for cervical spondylosis, 
initially assigned a 10 percent evaluation, effective from 
July 1993.

Entitlement to a higher rating for arthritis of the 
lumbosacral spine, initially assigned a 10 percent 
evaluation, effective from October 1993.

Entitlement to a higher rating for sinusitis, initially 
assigned a zero percent evaluation, effective from July 1993.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1973 to June 
1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO rating decision that granted service 
connection for a cervical spondylosis, a low back disorder, 
and sinusitis, and assigned evaluations of 10 percent, 
10 percent, and zero percent, respectively, for these 
conditions.


FINDINGS OF FACT


1.  The veteran's cervical spine disorder is manifested 
primarily by X-ray findings of hypertrophic spurring and disc 
space narrowing, slight limitation of motion, and tenderness 
in the neck and left shoulder area; moderate limitation of 
motion or neurological deficits or other symptoms that 
produce moderate functional impairment are not found.

2.  The veteran's low back disorder is manifested primarily 
by X-ray findings of hypertrophic spurring and mild 
degenerative arthritis, slight limitation of motion, and 
tenderness in the low back area; moderate limitation of 
motion or muscle spasms or other symptoms that produce 
moderate functional impairment are not found.

3.  The veteran's sinusitis is manifested primarily by 
infrequent headaches and drainage; one or more incapacitating 
episodes of sinusitis or 3 or more non-incapacitating 
episodes of sinusitis per year are not found and he does not 
have frequently incapacitating recurrences of headaches, 
purulent discharge, or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for cervical 
spondylosis, initially evaluated as 10 percent disabling, 
effective from July 1993, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5290, 
5293 (1999).

2.  The criteria for a higher rating for arthritis of the 
lumbosacral spine, initially assigned a 10 percent 
evaluation, effective from October 1993, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5293, 5295 (1999).

3.  The criteria for a higher rating of 10 percent for 
sinusitis, effective from July 1993, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.97, Code 6510, 
effective prior to October 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from November 1973 to June 
1993.

Service medical records show that the veteran was seen for a 
cervical spine disorder and sinusitis.

The veteran underwent VA medical examinations in October 
1993.  At a spine examination he gave a history of a neck 
injury in service with current complaints of intermittent 
neck pain with radiation down the arm.  He had painless 
active range of motion of the cervical spine.  Forward 
flexion and backward extension were to 30 degrees and 
rotation, right and left, was to 50 degrees.  Muscle strength 
in the upper extremities and cervical spine muscle was 5/5.  
No significant neurological deficits were found except in the 
right hand grip.  Dynamometric hand grip power responded with 
93 force pounds in right hand, and at 106 force pounds in 
left hand.  He gave a history of low back pain that began in 
service and he complained of current low back pain.  There 
was no apparent muscle wasting, tenderness or tightness over 
the paraspinal muscle.  There was painless active range of 
motion of the lumbar spine.  Forward flexion was to 90 
degrees, backward extension was to 30 degrees and right and 
left lateral flexion was to 35 degrees.  No significant 
neurological deficits were found in the lower extremities.  
X-rays of the cervical spine revealed degenerative disc 
disease with spur formation at C5-C6.  X-rays of the 
lumbosacral spine revealed minimal spur formation.  The 
diagnoses were residuals of strain injury of cervical spine 
and traumatic cervical spondylosis and disc bulging and 
history of strain injury of the lumbosacral spine.

At a VA examination of his sinuses in October 1993, the 
veteran gave a history of nasal drainage since 1975.  He 
reported year-round drainage without recurrent episodes of 
infections.  He reportedly used Beconase and Vancenase on a 
daily basis.  Nasal septum was in the midline.  Mucosa had a 
healthy pink appearance.  No injection or exudate was noted.  
No polyps were noted in either nasal cavity.  The 
nasopharyngeal vault was free of injection and exudate.  
There was slight dullness of the right maxillary sinus on 
transillumination.  The remaining anterior sinuses were clear 
on transillumination.  The impression was probable inhalant 
allergies despite negative allergy testing in the past, 
possible vasomotor rhinitis and possible thickened lining of 
right maxillary sinus.  X-rays of the sinuses were requested.

The veteran underwent VA medical examinations in July 1997.  
On VA examination of his spine, he complained of pain and 
stiffness in his neck.  There was a slight depressed position 
in the left shoulder and localized tenderness over the upper 
trapezius muscle and supraspinatus muscle area on the left 
side, and slight flattening of the muscle.  There was 
painless active range of motion of the cervical spine.  
Forward flexion and backward extension were to 30 degrees and 
rotation to the right and left was to 40 degrees.  Muscle 
strength was 5/5 in both upper extremities.  Deep tendon 
reflexes decreased at biceps jerk in the left upper 
extremity, slightly decreased in right arm as well at biceps 
jerk.  There were no significant neurological deficits in the 
upper extremities.  Dynamometric hand grip power measurement 
responded as 105 force pounds in his right hand and 100 force 
pounds in his left hand.  X-rays of the cervical spine showed 
mild degenerative changes.  The veteran complained of 
worsening low back pain with stiffness.  There was some 
tenderness over the lumbosacral spinal process.  There was no 
sciatic notch tenderness or muscle wasting in the lower 
extremities.  There was painless active range of motion of 
the lumbar spine with forward flexion to 75 degrees, backward 
extension to 20 degrees, and lateral flexion to the right and 
left to 25 degrees.  He had no apparent difficulty in walking 
and standing on his heels and tiptoes.  He denied any 
radiating pain from the low back.  Muscle strength in both 
lower extremities was 5/5.  Deep tendon reflexes decreased at 
knee jerk, bilaterally, slightly in ankle jerk as well.  
Sensation to pinprick stimuli test was preserved in both 
lower extremities.  Straight leg raising test was negative, 
bilaterally.  X-rays of the lumbosacral spine revealed mild 
hypertrophic spurring.  The assessments were history of 
strain injury of the cervical spine and traumatic 
degenerative disc disease and chronic strain of lumbosacral 
spine.

On VA examination of the veteran's sinuses in July 1997, he 
gave a history of one infection since leaving service.  He 
gave a history of approximately 4-6 episodes of acute 
infection during service from 1987 to 1993.  His nasal septum 
was slightly deflected, displaced to the left side, causing 
minimal airway impairment.  Mucosa in both nasal cavities had 
a healthy pink appearance.  No injection or exudate was noted 
in either nasal cavity.  The pharynx was clear and the 
nasopharyngeal vault was free of injection and exudate.  The 
impression was recurrent sinusitis associated with probable 
inhalant allergies along with septal deflection.  He was 
recommended for CT (computed tomography) scan of the 
paranasal sinuses in view of his history of recurring 
infection.

VA X-rays of the veteran's sinuses in April 1998 revealed 
focal homogenous soft tissue density of the maxillary sinuses 
consistent with retention cyst, right side.  No other 
significant abnormalities were noted.

The veteran underwent VA medical examination of his spine in 
October 1998.  He complained of neck and back pain.  
Examination of the cervical spine revealed a mild increase in 
upper thoracic lordosis.  There was tenderness of the 
trapezius muscle and the supraspinatus muscle on the left 
side and the paraspinal muscle at C4, 5, and 6.  There was no 
neck muscle spasm.  There was painless active range of motion 
of the cervical spine with forward flexion and backward 
extension to 30 degrees, rotation to the right to 45 degrees, 
and rotation to the left to 40 degrees.  Lateral bending to 
the right was to 35 degrees and to the left it was to 40 
degrees.  Muscle strength in both upper extremities was 
normal at 5/5.  There was no weakness of hand grip or grab.  
There was no muscle atrophy or neurological deficits in the 
upper extremities.  X-rays of the cervical spine revealed 
slight progression of hypertrophic spurring and disc space 
narrowing at C5-6, mild degenerative osteoarthritis.  
Examination of the back showed decreased active range of 
motion with forward bending.  There was some tenderness on 
palpation of the lumbosacral spine paraspinal muscle and over 
the spinous process at L4, L5, and S1.  There was no sciatic 
notch tenderness.  There was painless active range of motion 
of the back with forward flexion to 75 degrees, backward 
extension to 25 degrees, lateral bending to the right to 30 
degrees, lateral bending to the left to 25 degrees, and side 
rotation to 30 degrees, bilaterally.  He could stand on heels 
and toes without difficulty.  Sensorineural examination in 
the lower extremities was normal.  Deep tendon reflexes were 
knee jerks of 2+ and ankle jerks of 1+.  Strength in the 
lower extremities was normal.  Straight leg raising test was 
negative at 90 degrees, bilaterally.  X-rays of the 
lumbosacral spine showed slightly more extensive hypertrophic 
spurring.  The impressions were residual sprain injury of the 
cervical spine with traumatic degenerative disk disease at 
C5-6 and chronic low back sprain secondary to degenerative 
spurring of the lumbosacral spine.

A December 1998 addendum to the report of the October 1998 
medical examination of the veteran's spine notes that he had 
mild decrease in active range of motion of the lumbosacral 
spine with forward flexion and lateral bending, and mild 
decrease in the range of motion of the neck, that was 
painless.  It was noted that the veteran had normal daily 
living with no limitation of the cervical spine and 
lumbosacral spine due to fatigue, weakness, movement, and 
incoordination.  He walked with a normal gait without pain.  
There was no weakness of movement of the neck or the back.  
There was no incoordination with ambulation and no apparent 
fatigue on use of his joints.  The impression was that the 
veteran had no apparent functional limitation with normal 
activities of daily living.  He had degenerative 
osteoarthritis of both cervical and lumbosacral spine with 
only mild limitation of active range of motion.

In December 1998, the veteran underwent VA medical 
examination of his sinuses.  He gave a history of 2 nasal 
infections in the past year that resolved with medication.  
He gave a history of severe sinus infections from 1987 to 
1993 with episodes of pain over the frontal area usually 
associated malar pain most prominently in the left malar 
area.  He reported that he had post nasal drainage that was 
variably either clear in color or could be purulent 
associated with the sinus infections.  His nasal septum was 
essentially in the midline.  The nasal mucosa had a healthy 
pink appearance with internasal airway, bilaterally.  No 
injection or exudate was noted in either nasal cavity.  The 
nasal pharyngeal vault was free of injection and exudate.  
The pharynx was clear.  X-rays of the paranasal sinuses were 
clear.  The impression was acute recurrent sinusitis.  

In January 1999, the veteran underwent examination of his 
sinuses at a VA medical facility.  It was noted that he had a 
history of intermittent sinus infections for 20 years that 
occurred at least once or twice each year.  The infections 
included nasal congestion, purulent nasal drainage, elevated 
fever, and an occasional specific pain mostly to the left 
maxillary sinus, but also in the frontal area.  It was noted 
that he had been placed on nasal steroid spray and 
antihistamines.  There was a slight nasal septal deflection 
to the left.  The nasal mucosa was unremarkable.  There was 
some crusting secondary to his nasal spray.  The mouth, 
oropharynx, hypopharynx, and larynx were within normal 
limits.  The impression was chronic sinusitis by history, and 
possible vasomotor rhinitis.

A review of the record shows that service connection is 
currently in effect for disabilities other than those being 
considered in this appeal.  Service connection is in effect 
for degenerative joint disease of the hands, rated 
10 percent; and for residuals of a right toe injury, rated 
zero percent.  


B.  Legal Analysis

The veteran's claims are well grounded, meaning they are 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  The Board 
recognizes that the veteran was recommended for CT scan of 
his sinuses at the July 1997 VA medical examination, that the 
evidence indicates this recommended study was not performed, 
and that VA has the duty to assist the veteran in the 
development of his claim by obtaining all recommended 
evaluations.  38 U.S.C.A. § 5107(a); Hyder v. Derwinski, 1 
Vet. App. 221 (1991).  In this case, X-rays of the veteran's 
sinuses were conducted in 1998 and radiographic findings are 
not a criteria in the evaluation of the veteran's sinusitis.  
Under the circumstances, the Board finds that no useful 
purpose would be served by remanding the case to the RO in 
order to have the veteran undergo the recommended CT scan of 
his sinuses.  Hence, the Board finds that all relevant 
evidence has been obtained with regard to the claims and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The evidence indicates that the veteran had cervical 
spondylosis with arthritis of the cervical spine.  Slight 
limitation of motion of the cervical segment of the spine 
warrants a 10 percent evaluation.  Moderate limitation of 
motion of the cervical segment of the spine warrants a 20 
percent evaluation.  A 30 percent rating requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Code 5290.

A noncompensable evaluation is warranted for intervertebral 
disc syndrome which is cured by surgery.  A 10 percent rating 
requires mild intervertebral disc syndrome.  A 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

The reports of the veteran's VA examinations of his cervical 
spine in 1993, 1997, and 1998 show the presence of mild 
limitation of motion.  There were slightly decreased deep 
tendon reflexes of the biceps, triceps, and brachioradialis, 
bilaterally, at the time of the October 1998 VA examination, 
but they were within normal limits.  There was some 
tenderness noted in the neck and left shoulder area at the 
July 1997 VA medical examination and X-rays of the cervical 
spine demonstrate hypertrophic spurring and disc space 
narrowing.  The evidence also reveals that the veteran has 
essentially normal strength and no significant neurological 
deficits in the upper extremities.

After consideration of all the evidence, the Board finds that 
it does not reveal the presence of moderate limitation of 
motion of the cervical spine to support the assignment of a 
20 percent rating for the low back disorder under diagnostic 
code 5290.  Nor does the evidence show neurological deficits 
or other symptoms that produce moderate functional impairment 
to support the assignment of a 20 percent rating for this 
disorder under diagnostic code 5293.  The evidence indicates 
that the veteran had decreased right hand grip at the time of 
the 1993 VA medical examination, but this condition is not 
currently demonstrated.  

The veteran's low back disorder may be rated under diagnostic 
codes 5292, 5293 (noted above) or 5295.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 
10 percent evaluation.  Moderate limitation of motion of the 
lumbar segment of the spine warrants a 20 percent evaluation.  
A 40 percent evaluation requires severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.

A noncompensable rating is warranted for lumbosacral strain 
where there are only slight subjective symptoms.  A 
10 percent evaluation requires characteristic pain on motion.  
A 20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The reports of the VA examinations of the veteran's low back 
in 1993, 1997, and 1998 do not show more than slight 
limitation of motion of the low back.  Hence, a 20 percent 
rating for the veteran's low back disorder under diagnostic 
code 5292 is not warranted.

The reports of the veteran's VA medical examinations in 1997 
and 1998 indicate the presence of tenderness in the low back 
area and slight decrease in the right and left ankle jerks, 
but the overall medical evidence does not reveal the presence 
of muscle spasms in the low back area or significant muscle 
or neurologocial deficits of the lower extremities that 
produce moderate functional impairment.  Hence, the evidence 
does not support the assignment of a 20 percent rating for 
the low back disorder under diagnostic code 5293 or 5295.

After review of all the evidence, the Board finds that the 
veteran's low back disorder is manifested primarily by X-ray 
findings of hypertrophic spurring and mild degenerative 
arthritis, slight limitation of motion, and tenderness in the 
low back area that produce no more than slight functional 
impairment.  Under the circumstances, the Board finds that 
the current 10 percent rating for the low back disorder best 
represents the veteran's disability picture.  38 C.F.R. 
§ 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court), held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Here, the medical evidence 
shows that the veteran has painless range of motion of the 
cervical and lumbosacral spine, and the physician who 
conducted the October 1998 examination of the veteran's spine 
found that the veteran had no limitations in normal daily 
activity living due to fatigue weakness, movement or 
incoordination due to his cervical and lumbosacral spine 
disorders.  He concluded that these disorders produced no 
more than mild functional impairment.  Hence, it appears that 
these disorders are best evaluated as 10 percent disabling, 
as noted above.

Nor does the evidence show manifestations of these disorders 
warranting higher ratings for these conditions for a specific 
period or a "staged rating" at any time since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The preponderance of the evidence is against the claims for 
higher ratings for the cervical and lumbosacral spine 
disorders, initially assigned 10 percent evaluations and the 
veteran's claims for higher ratings for these disorders are 
denied.  Since the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

With regard to the veteran's claim for a higher rating for 
sinusitis, initially assigned a zero percent evaluation, 
effective from July 1993 under the regulations in effect at 
that time, a noncompensable evaluation was warranted for 
chronic pansinusitis with only X-ray manifestations and mild 
or occasional symptoms.  A 10 percent rating required 
moderate chronic maxillary sinusitis manifested by a 
discharge, crusting or scaling and infrequent headaches.  A 
30 percent evaluation required severe chronic frontal 
sinusitis manifested by frequently incapacitating 
recurrences, severe and frequent headaches and a purulent 
discharge or crusting reflecting purulence.  38 C.F.R. 
§ 4.97, Code 6510, effective prior to October 7, 1996.

The regulations for the evaluation of sinusitis were revised, 
effective October 7, 1996.  61 Fed. Reg. 46720-46731 (Sept. 
5, 1996).  When regulations are changed during the course of 
the veteran's appeal, the criteria that are to the advantage 
of the veteran should be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Revised regulations do not allow for 
their retroactive application unless those regulations 
contain such provisions and may only be applied as of the 
effective date.  Rhodan v. West, 12 Vet. App. 55 (1998); 
Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised regulations a noncompensable evaluation is 
warranted for chronic pansinusitis sinusitis with only X-ray 
manifestations.  A 10 percent rating requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation requires 3 or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or; 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Code 6510, effective as of 
October 7, 1997.

The overall evidence is unclear as to the severity and 
frequencies of the veteran's episodes of sinusitis.  At the 
January 1999 VA medical examination, he reported at least one 
episode of sinusitis per year for the past 20 years, 
manifested by nasal congestion, purulent nasal drainage, 
elevated fever, and pain in the area of maxillary and frontal 
sinuses.  At the time of his prior VA medical examinations in 
1993, 1997, and 1998, he reported occasional episodes of 
sinusitis manifested by pain and generally clear nasal 
drainage that was occasionally purulent.  At the July 1997 VA 
medical examination he reported 4 to 6 episodes of sinusitis 
from 1987 to 1993, and one infection since then.  At the VA 
medical examinations of the veteran's sinuses in 1993, 1997, 
1998, and 1999 there was no evidence of active infections 
with symptoms, such as headaches, crusting, discharge or 
scabbing.  VA X-rays of his sinuses in 1998 were essentially 
negative.  The report of his January 1999 VA medical 
examination noted the presence of crusting secondary to nasal 
spray, and the evidence shows that he uses a nasal steroid 
and antihistamines.

The Board recognizes that the evidence indicates the presence 
of possible rhinitis, but this condition, if present, has not 
been associated with the veteran's sinusitis.  Nor does the 
evidence indicate that rhinitis, if present, is present to a 
compensable degree under the criteria of 38 C.F.R. § 4.97, 
Code 6501, effective prior to October 7, 1996, or Code 6522, 
effective as of October 7, 1996.

After consideration of all the evidence, the Board finds that 
it does not show that the veteran's has one or more 
incapacitating episodes of sinusitis or 3 or more non-
incapacitating infections per year to support the assignment 
of a 10 percent rating for his sinusitis under diagnostic 
code 6510, effective as of October 7, 1996.  The evidence, 
however, is essentially in equilibrium as to whether or not 
the veteran has had infrequent episodes of sinusitis 
manifested by discharge and infrequent headaches since July 
1993 in order to support the assignment of a 10 percent 
rating for the sinusitis, effective from this date, under the 
provisions of diagnostic code 6510, effective prior to 
October 7, 1996.  Under these circumstances, the veteran's 
prevails as to his claim for an increased evaluation for the 
sinusitis with application of the benefit of the doubt 
doctrine.  Gilbert, 1 Vet. App. 49.  Hence, an increased 
evaluation of 10 percent is granted for the sinusitis, 
effective from July 1993.  The evidence does not indicate the 
presence of severe sinusitis manifested by frequent 
incapacitating recurrences of frequent headaches, purulent 
discharge, or crusting to support the assignment of a higher 
rating under the old criteria at any time since July 1993.  
Fenderson, 12 Vet. App. 119.


ORDER

A higher rating for degenerative disc disease of the cervical 
spine, initially assigned a 10 percent evaluation, is denied.

A higher rating for arthritis of the lumbosacral spine, 
initially assigned a 10 percent evaluation, is denied.

A higher rating of 10 percent for sinusitis, effective from 
July 1993, is granted, subject to the regulations applicable 
to the payment of monetary benefits.



		
	TERENCE D. HARRIGAN
	Member, Board of Veterans' Appeals



 

